POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JohnF. Guyot, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, BarryG. Ward and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 26th day of March, 2014. JOHN F. GUYOT JohnF. Guyot SUBSCRIBED AND SWORN to before me this 26th day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, MichaelP. Kiley, being a Director and Chief Executive Officer of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 28th day of March, 2014. MICHAEL P. KILEY MichaelP. Kiley SUBSCRIBED AND SWORN to before me this 28th day of March, 2014. SHARON KANG Notary Public My Commission Expires: November 25, 2017 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, AnthonyD. Minella, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of April, 2014. ANTHONY D. MINELLA AnthonyD. Minella SUBSCRIBED AND SWORN to before me this 2nd day of April, 2014. SHARON KANG Notary Public My Commission Expires: November 25, 2017 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, RogerS. Offermann, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of March, 2014. ROGER S. OFFERMANN RogerS. Offermann SUBSCRIBED AND SWORN to before me this 27th day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, BarryG. Ward, being a Director and Chief Financial Officer of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 31st day of March, 2014. BARRY G. WARD BarryG. Ward SUBSCRIBED AND SWORN to before me this 31st day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, KatherineP. White, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 31st day of March, 2014. KATHERINE P. WHITE KatherineP. White SUBSCRIBED AND SWORN to before me this 31st day of March, 2014. SANJEEV KUMAR Notary Public My Commission Expires: 03/24/2015 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, DouglasG. Wolff, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security BenefitLife Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York, EliteDesigns– New York (2011), EliteDesignsII– New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of March, 2014. DOUGLAS G. WOLFF DouglasG. Wolff SUBSCRIBED AND SWORN to before me this 27th day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017
